Order entered July 7, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00106-CV

                   LAFAYETTE NELSON III, Appellant

                                      V.

            EGYPTIAN MAGIC SKIN CREAM, LLC, Appellee

                   On Appeal from the 95th District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-17-16833

                                  ORDER

     Appellant’s motion dated July 3, 2021, and filed July 6, 2021, for leave to

supplement the record with audio tapes is DENIED.


                                           /s/   LANA MYERS
                                                 JUSTICE